Opinion issued January 26, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00561-CR
———————————
kendrix
dillard,
Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 351st District Court 
Harris County, Texas

Trial Court Cause No. 1265691

 
MEMORANDUM
OPINION
Appellant,
Kendrix Dillard, has filed a motion to dismiss the appeal.   The motion complies with Texas Rule of
Appellate Procedure 42.2(a).  See Tex.
R. App. P. 42.2(a).  We have not
issued a decision in the appeal.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk. Id.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).  We dismiss
any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.
Do not publish. 
 Tex. R. App. P. 47.2(b).